Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Keller (US5167491), Yanashima (US20010050541), and Eber (US4820130) represent the closest prior art of record.
Keller represents the prior art which is most amenable to the claimed invention, in particular Keller teaches a rotary compressor system, comprising:
A compressor motor (Figure 2: 12);
A suction side (Figure 1: 21);
A discharge side (Figure 1: 13);
A compression chamber (Figure 1: inside compressor 12); and
A switch electrically coupled to the compressor motor and adapted to cut power to the compressor motor responsive to an event (Figure 2: 32-1, 32-2);
A solenoid valve comprises a valve fluidly coupled between the compression chamber and a location upstream of the suction side and a drive coil adapted to be electrically coupled to a power source (Figures 1 and 2: 24 is a solenoid valve connected between the suction and discharge ports to relieve pressure upon compressor shut down. See Figure 2, where 24-1 is a solenoid connected to 50 which becomes energized when 32 closes);
Wherein the drive coil opens the solenoid valve upon compressor shut down so that pressure between the suction side and the discharge side can equalize (“Specifically, the normally closed solenoid valve 24 is opened in association with the stopping of compressor 12 which provides a direct flow path between the discharge line 13 at a point upstream of check valve 14 and suction line 21. The opening of valve 24 thus establishes a bypass flow which unloads compressor 12 without requiring flow through the running gear.”)
Keller does not anticipate claims 1, 6, or 12 because the solenoid in Keller is closed when depowered and open when powered, contrary to the claimed invention of claims 1, 6, or 12. In simpler terms, while both solenoids of the claimed invention and of Keller are “normally closed”, they are operated in the opposite fashion. Furthermore, Keller lacks any current detector to cut power to the drive coil of the solenoid, or flip the switch of the drive coil. Additionally, the current detector, per claims 1, 6, and 12, is in series with a combination of the drive coil and compressor motor and per claims 1 and 12 is between the power source and this combination, whereas claim 6 notes a switch. Clearly these components are not present in Keller because Keller lacks the base of these limitations – the current detector.
Utilizing a current detector to flip a protection switch or overload switch is not new within the art, see Yanashima. However, the prior art does not provide sufficient direction to one of ordinary skill in the art to incorporate such a detector-switch combination that couples with the solenoid in form and function in the manner claimed. Starting from Keller, it is not clear that one of ordinary skill in the art would find the teachings of Yanashima directive in placing a current detector in series as claimed and further coupling the detector to switch the solenoid as claimed upon losing power by cutting power to the solenoid. Further direction is necessary for one of ordinary skill in the art to reach this conclusion, and that direction must be provided from the prior art (not Applicant’s own disclosure).
Starting from Yanashima, incorporating Keller would be obvious for the purposes of including a temperature protective switching unit for the compressor. There is not sufficient information in Keller for one of ordinary skill in the art to arrive at coupling the Yanashima switching method with the solenoid in Keller.
Eber discloses a temperature reactive solenoid switching mechanism which opens the solenoid by cutting power thereto. Therefore, it is not new within the art to open a solenoid via cutting power thereto, i.e. performing the opposite opening operation of Keller. However, there is no direction in Eber for incorporating or utilizing this methodology with a current detector which cuts power rather than utilizing temperature responsiveness.
Starting from Keller, Eber could be utilized to show that the circuit of Keller could indeed utilize the power-cut-to-open method, perhaps under the notion that doing so would provide pressure equalization even in the event of total power failure. However, this leaves the issue of utilizing a current detector to flip the solenoid (“flip” is utilized here colloquially to indicate the transition of the solenoid from closed to open). The evidence shows that it is known to open the solenoid upon power cutting responsive to temperature (via Keller and Eber). Yanashima provides that it is known to utilize a current detector to flip a switch, cut power, and prevent an overload condition. Therefore, the broad conditions of the claim are known within the prior art from Keller, Eber, and Yanashima. However, the construction of the circuit is not gleaned from the prior art. Circuit design is not overly-simplistic and one of ordinary skill in the art would need sufficient direction to place the current detector, per claims 1 and 12, and the current detector and switch combination per claim 6, in the locations claimed. It is not so particularly common within the art to construct these components in the manner claim that it can be covered under Official Notice or under “general skill and knowledge within the art”. 
Therefore, because the prior art, while containing many aspects of the claimed invention disparately, does not provide sufficient direction for one of ordinary skill in the art to utilize these aspects and combine them in the manner claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763